Citation Nr: 1510022	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus.  

2.  Entitlement to a higher initial disability rating for service-connected hypertension, currently rated as non-compensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty Vietnam service from October 1968 to March 1970.  The Veteran participated in combat in the Republic of Vietnam and earned the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

On January 13, 2015, the Veteran presented sworn testimony during a video hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  At the January 2015 Board hearing, which was prior to the promulgation of a decision in the appeal for an increased rating for diabetes mellitus, the Veteran withdrew the appeal.

2.  The Veteran's service-connected hypertension is manifested by diastolic pressure predominately 100 or more that requires continuous medication to control.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for an initial disability rating of 10 percent, but not higher, for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  
	
At his January 2015 Board hearing, the Veteran communicated that he was withdrawing his appeal for entitlement to an increased rating for diabetes mellitus.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for entitlement to an increased rating for diabetes mellitus is dismissed. 





Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012);                        38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated February 2006 and August 2006, among others, are of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA medical records, and private treatment reports identified by the Veteran.  

VA also satisfied its duty to obtain a medical examination.  In September 2007 and August 2010, VA provided the Veteran medical examinations to evaluate his diabetes mellitus and associated hypertension.  The examinations were adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, and provided adequate discussions of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)  

Increased Rating for Hypertension

The Veteran asserts that his service-connected hypertension should be rated higher than non-compensable.  (see Notice of Disagreement dated January 11, 2010).  The Veteran was diagnosed with hypertension in April 1974, and service-connected for hypertension in November 2007 as aggravated by his service-connected diabetes mellitus.  The RO determined the Veteran's hypertension met the 10 percent rating criteria prior to his diagnosis of diabetes mellitus and that his current level of hypertension disability was also 10 percent.  Consequently, the RO determined the level of aggravation to be less that 10 percent and assigned a non-compensable disability rating.  For reasons stated below, the Board finds the Veteran is entitled to a 10 percent disability rating for his service-connected hypertension.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In the present case, the Veteran has expressed disagreement with the initially assigned disability rating at service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board has thoroughly reviewed all evidence of record.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated according to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  A 10 percent rating is required with diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is required with diastolic pressure predominately 110 or more, or; systolic pressure predominately 160 or more.  Id.  A 40 percent rating is required with diastolic pressure predominately 120 or more, and a 60 percent rating is required with a diastolic pressure predominately 130 or more.  Id.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

In November 2004, and prior to the current claim on appeal, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The examiner reviewed the claims file and conducted a clinical evaluation.  The examiner noted that the Veteran reported taking medication for hypertension since being diagnosed in April 1974; however, the examiner did not indicate whether it was on a continuous or "as needed" basis.  The November 2004 VA examiner opined the Veteran's hypertension was not related to diabetes mellitus.  No rationale for the opinion was provided.  
After successfully reopening his claim for service connection for hypertension, the Veteran was afforded another VA examination in September 2007.  The examiner reviewed the claims file, medical history and conducted a clinical evaluation of the Veteran noting the diagnosis of hypertension in April 1974.  The VA examiner opined the Veteran's hypertension is less likely as not [directly] caused by diabetes mellitus.  However, the VA examiner continued "that it is well known that the complications of diabetes mellitus do cause microvascular problems as does hypertension, therefore, hypertension can be aggravated by the Veteran's diabetes mellitus and [hypertension] can also aggravate the Veteran's diabetes mellitus, but the degree of aggravation is merely subjective".

In the November 2007 decision granting service connection, the RO determined the Veteran's level of aggravation for hypertension due to diabetes mellitus to be equal to the severity of the condition prior to aggravation and thus, awarded service connection for hypertension based on aggravation by the Veteran's service-connected diabetes mellitus and assigned a non-compensable disability rating.  However, the RO relied solely on the April 1974 treatment record diagnosing hypertensive cardiovascular disease and medical history recitations from a previous VA examination to parse together a determination of the Veteran's pre-diabetes hypertension disability level.  

Dr. H., the Veteran's treating physician, submitted statements in October 2010 and February 2011.  Dr. H. stated in October 2010 that the Veteran's "blood pressure is extremely labile fluctuating to 190/100 requiring five agents to control".  In February 2011 Dr. H. stated that side-effects from the Veteran's hypertension medication cause dizziness and erectile dysfunction.  

The RO determination is based on a single April 1974 treatment report and November 2004 subjective medical history and thus is speculative at best.  The November 2004 VA examiner noted the diagnosis hypertension but was not clear as to the nature, duration, or frequency of the Veteran's medication regimen.  The November 2007 VA examiner stated that, although he could opine that the Veteran's hypertension was not caused by diabetes mellitus, he could not determine the degree of aggravation, if any, to the Veteran's hypertension caused by diabetes mellitus.  What is known is that the Veteran was diagnosed with hypertensive cardiovascular disease in April 1974 and currently has hypertension that requires an extensive medical regimen to control.  Although the Veteran reported to the 2004 VA examiner that he was on medication, there is not enough objective evidence concerning the Veteran's hypertension prior to being diagnosed with diabetes mellitus to determine his hypertension's severity without engaging in speculation.  To the extent that there is any doubt as to the severity of the Veteran's pre-aggravation hypertension disability level, such doubt shall be resolved in favor of the Veteran and the claim granted.  

The Board finds that the Veteran's hypertension is best represented by the 10 percent disability rating under Diagnostic Code 7101.  The October 2010 statement from Dr. H indicates that the Veteran's hypertension is poorly controlled even with five separate medications.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: "[b]y requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C.     § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Wise v. Shinseki, 26 Vet. App 517, 531 (2014).  

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds the claim for an increased rating for hypertension should be granted.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's medical treatment evidence of record support a finding of 10 percent disability rating.  The Veteran has a history of diastolic pressure predominately 100 or more that requires continuous medication to control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that he should be rated higher for his service-connected hypertension.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered, and a higher rating was assigned.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   


ORDER

The appeal for diabetes mellitus is dismissed.  

An initial disability rating of 10 percent, but not higher, for service-connected hypertension is granted subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


